United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.L., Appellant
and
U.S. POSTAL OFFICE, PROCESSING &
DISTRIBUTION CENTER, Louisville, KY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-771
Issued: August 14, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 23, 2012 appellant filed a timely appeal of a January 18, 2012 Office of
Workers’ Compensation Programs’ (OWCP) merit decision denying her traumatic injury claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c)(1) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that she
sustained a right arm injury in the performance of duty on March 13, 2011.
FACTUAL HISTORY
On March 13, 2011 appellant, then a 46-year-old mail handler technician, filed a
traumatic injury claim alleging that on that date she strained her right lower arm pushing trailer
1

5 U.S.C. § 8101 et seq.

doors up. She stated that she felt a pop in her right forearm followed by pain. In support of her
claim, appellant submitted a note dated March 14, 2011 from Dr. Matthew D. Rassi, a physician
Board-certified in emergency medicine, diagnosing right forearm injury.
OWCP requested additional factual and medical evidence in support of appellant’s claim
by letter dated March 22, 2011 and allowed appellant 30 days for a response. An x-ray dated
March 14, 2011 from Dr. Rassi found no acute abnormalities. Appellant submitted work
restriction notes. On March 24, 2011 a workers’ compensation note diagnosed acute right
forearm pain. On March 23, 2011 a note signed by a physician’s assistant described appellant’s
previous right rotator cuff tear and reconstruction of the forearm tendon. The diagnoses included
right forearm pain, possible tendinitis, tendon tear or separation.
By decision dated April 26, 2011, OWCP denied appellant’s claim finding that she had
not submitted medical evidence diagnosing a compensable condition.
Dr. Akbar Nawab, a Board-certified orthopedic surgeon, completed a note on April 26,
2011 and described appellant’s history as “[a]ccording to the patient she was pushed up
March 30, 2011 and there was sharp elbow and palm pain.” He noted that she had previously
undergone elbow surgery and had experienced pain since this surgery. Dr. Nawab stated that
appellant’s entire forearm was tender. He found no conditions on x-ray and opined that her pain
was likely due to her surgery. Dr. Nawab also stated that appellant was overusing her forearm
and developed tendinitis in the flexor digitorum superficialis as well as extensor tendon. He
stated that he informed her that her pain could be referred from her elbow or that she was
compensating for her elbow condition with her forearm.
A registered nurse signed a note on March 13, 2011 and diagnosed a right forearm injury.
In a note dated April 1, 2011, a review of the magnetic resonance imaging (MRI) scan by the
physician’s assistant revealed a partial thickness scapholunate ligament tear.
Appellant underwent a right forearm MRI scan on March 31, 2011 which demonstrated a
partial thickness tear of scapholunate ligament in its dorsal portion. An MRI scan of her right
elbow was normal. A separate MRI scan of the right forearm dated March 31, 2011 found an
unremarkable MRI scan of the right forearm. Dr. Nawab completed a note reviewing MRI scans
and finding a partial thickness tear of the scapholunate in its dorsal section.
Dr. John Markert, a Board-certified family practitioner, examined appellant on April 11,
2011 and found a partial thickness tear of the scapholunate in its dorsal section which were
confirmed by a two-millimeter distance between the scapholunate joint on x-rays. He stated, “It
appears that [appellant’s] exam[ination] findings and history with her scapholunate partial tear is
related causally to her work-related injury.”
Appellant requested a review of the written record by an OWCP hearing representative
on May 23, 2011. She submitted a narrative statement asserting that as she lifted a tractor trailer
door on March 13, 2011 she felt something like a rubber band snap in her lower forearm.
Appellant noted that she had previously undergone four surgeries on her right arm. The
employing establishment submitted an authorization for examination or treatment (Form CA-16)

2

on March 13, 2011.
December 1, 2011.

Appellant altered her request to a request for an oral hearing on

By decision dated January 18, 2012, OWCP’s hearing representative reviewed the written
record and found that appellant had established that the employment incident occurred as
alleged. However, the hearing representative found that appellant failed to submit a medical
report which included the history of injury as well as a diagnosis and medical opinion regarding
the causal relationship between her diagnosed condition and her history of injury. The hearing
representative affirmed OWCP’s April 26, 2011 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative and substantial evidence,
including the fact that the individual is an “employee of the United States” within the meaning of
FECA and that the claim was timely filed within the applicable time limitation period of FECA,
that an injury was sustained in the performance of duty as alleged and that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.3 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated upon a traumatic injury or an occupational disease.4
OWCP defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”5 To determine
whether a federal employee has sustained a traumatic injury in the performance of duty, it must
first be determined whether a “fact of injury” has been established. First the employee must
submit sufficient evidence to establish that he and she actually experienced the employment
incident at the time, place and in the manner alleged.6 Second, the employee must submit
sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.7
ANALYSIS
Appellant alleged that she injured her right forearm lifting the door of a tractor trailer in
the performance of duty. OWCP accepted that this incident occurred as alleged. However, it
found that appellant had not submitted sufficiently detailed medical evidence to establish a
2

Id. at §§ 8101-1893.

3

Kathryn Haggerty, 45 ECAB 383, 388 (1994); Elaine Pendleton, 41 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

20 C.F.R. § 10.5(ee).

6

John J. Carlone, 41 ECAB 354 (1989).

7

J.Z., 58 ECAB 529 (2007).

3

causal relationship between her accepted employment incident and a diagnosed medical
condition.
Appellant initially submitted hospital reports from Dr. Rassi diagnosing right forearm
injury. While Dr. Rassi supported that she sustained an injury, he did not provide a clear
diagnosis and did not offer medical reasoning explaining how the injury occurred. Dr. Nawab
provided a different description of appellant’s employment incident and attributed her current
condition to her previous surgeries rather than the employment incident of March 13, 2011. He
diagnosed tendinitis in the flexor digitorum superficialis as well as extensor tendon due to
overuse as well as referred pain. In a separate note, Dr. Nawab diagnosed a partial thickness tear
of the scapholunate in its dorsal section. These reports are not sufficient to meet appellant’s
burden of proof as neither Dr. Rassi nor Dr. Nawab provided a clear and detailed history of
injury with a diagnosis of a new condition and supported that diagnosis with an explanation
attributing the condition to appellant’s accepted employment incident of March 13, 2011.
Dr. Markert examined appellant on April 11, 2011 and found a partial thickness tear of
the scapholunate in its dorsal section which were confirmed by a two-millimeter distance
between the scapholunate joint on x-rays. He stated, “It appears that her exam[ination] findings
and history with her scapholunate partial tear is related causally to her work-related injury.”
While Dr. Markert offered an opinion that appellant’s current condition was due to work, he did
not provide a history of injury including the March 13, 2011 employment incident. As appellant
has several other claims for right arm injury, the medical evidence must attribute her current
condition to the March 13, 2011 claim.
Appellant also submitted medical reports signed by a nurse and a physician’s assistant.
She also submitted several physical therapy notes. Neither a nurse nor a physician’s assistant are
considered a physician under FECA.8 As these notes were not signed by the physician the notes
have no probative value in establishing appellant’s claim.
The Board finds that appellant has not submitted the necessary medical evidence
including a history of injury, a diagnosed condition and an opinion on the relationship between
her employment incident and current diagnosis to establish that she sustained a traumatic injury
on March 13, 2011. Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
OWCP did not specifically address the issue of appellant’s entitlement to medical
expenses. It is required by section 8103 of FECA9 to provide all medical care necessary as a
result of an employment injury. OWCP has broad discretionary authority in the administration
of FECA and must, in fact, exercise such discretion to achieve the objective of section 8103.
Ordinarily, when an employee sustains a job-related injury which may require medical treatment,
the designated agency official shall promptly authorize such treatment by giving the employee a

8

5 U.S.C. §§ 8101-8193, 8101(2); Thomas R. Horsefall, 48 ECAB 180 (1996).

9

Id. at § 8103.

4

properly executed Form CA-16 authorizing medical treatment and expenses within four hours.10
The employing establishment did so in this case. OWCP should determine the reimbursable
medical expenses as a result of this authorized treatment.
CONCLUSION
The Board finds that appellant did not submit the necessary medical opinion evidence to
establish that she sustained a traumatic injury on March 13, 2011.
ORDER
IT IS HEREBY ORDERED THAT the January 18, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 14, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

10

20 C.F.R. § 10.300(b).

5

